Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In view of the modification made in the withdrawn claims 9-10, the examiner has decided to rejoin the withdrawn claims with the original claims together.


 Final Rejection
The Status of Claims:
Claims 1-14 are pending. 
Claims 1-9 , 11 and 13 are rejected. 
Claims 1, 3-6, 10, 12, and 14 are objected. 



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 ,3-6,10 ,12 ,and 14 are objected to because of the following informalities:  

 In claims 1, and 3-6,  the limitations are recited in the followings: R5 is selected from the group consisting of hydrogen, deuterium, halogen, cyano,,propadienyl, …, -N(R33)2; or, R5 is selected from the group consisting of -C(O)R33, -C(S)R33, -S(O)R33 _ CON(R33)2, -SO2R33; or R5 is selected from substituted or unsubstituted C2-8 alkenyls, and substituted or unsubstituted C2-8 alkynyls; 
These are improper because the variable “ R5  is defined 3 different ways.
The examiner recommends to put them in only one way.   An appropriate correction is required. 

 Claims 10, 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Regarding the expressions "substituted", "prodrugs", "metabolites", the rejection of Claims 1-8 on the judicially-created basis that it contains an improper Markush grouping of alternatives under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the modification of the claims.

However, regarding  the phrase "deuterated derivatives", the rejection of Claims 1-8 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is still maintained due to applicant’s failure to remove the phrase "deuterated derivatives", from the claims completely.
 Claims 1, and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, and 3-6,  the limitations are recited in the followings: R5 is selected from the group consisting of hydrogen, deuterium, halogen, cyano,,propadienyl, …, -N(R33)2; or, R5 is selected from the group consisting of -C(O)R33, -C(S)R33, -S(O)R33 _ CON(R33)2, -SO2R33; or R5 is selected from substituted or unsubstituted C2-8 alkenyls, and substituted or unsubstituted C2-8 alkynyls; 
These are confusing and vague because the variable “ R5  is defined 3 different ways.
The examiner recommends to put them in only one way.  
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Regarding the expression "substituted",  the rejection of Claims 1-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 pre-AIA ), first paragraph, is withdrawn due to the modification of the claims 
Regarding the phrases” the deuterated enriched derivatives, metabolities and prodrugs”,the rejection of Claims 1-8 under 35 U.S.C. 112, first paragraph, , is withdrawn due to the modification of the claims 



Claim Rejections - 35 USC § 102
The amendment filed on 12/13/2021 has been considered, but they are not persuasive  due to the incomplete modification of the claims.. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In view of the revised claims, the previous rejections under 102  have been changed and finding new prior art, some other 102 rejections seems necessary in the   in the followings:

The rejection of Claim(s) 1-7 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Qiu et al. (CN 107445898 and attached English translation) and Yang et al, (CN 103588757 and attached English translation) has been changed to the rejection of Claim(s) 1-9, 11 and 13 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Qiu et al. (CN 107445898) and the rejection of Claim(s) 1-7, 9,11 and 13 under 35 U.S.C. 102(a)(l)/102(a)(2) as being anticipated by Yang et al, (CN 103588757).

1.	Claim(s) 1-9, 11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Qiu et al. (CN 107445898).
Qiu et al discloses the claimed compounds and their pharmaceutical composition in the followings: 

    PNG
    media_image1.png
    1007
    841
    media_image1.png
    Greyscale

(see page 8, paragraphs#0048 & 0049)


    PNG
    media_image2.png
    126
    200
    media_image2.png
    Greyscale
 
(see page 27, compound#20C)

    PNG
    media_image3.png
    153
    269
    media_image3.png
    Greyscale
(see page 13, a pargaph#0097, 3B) 

    PNG
    media_image4.png
    105
    1138
    media_image4.png
    Greyscale

(see page 11, a pargraph#0065)
These are identical with the claims.

2.	Claim(s) 1-7, 9,11 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Yang et al. (CN 103588757).

Yang et al. discloses the followings:

    PNG
    media_image5.png
    203
    268
    media_image5.png
    Greyscale
 
(see page 2, claim 1  or  page 5, a paragraph#0006)
13.	The pharmaceutically acceptable salt compounds of the N-substituted imidazole carboxylate compounds of the formula (I) described in one of claims 1 to 5 
(see page 3, claim 13)  
These are identical with the claims.

3.	Claim(s) 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Godefroi  et al.(Journal of Medicinal Chemistry (1965), 8(2), 220-3).
Godefroi  et al discloses the following compound:

    PNG
    media_image6.png
    127
    297
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    32
    759
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    30
    679
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    404
    394
    media_image9.png
    Greyscale

(page 221, Table I ,compound #40)

This is identical with the claims.


4.	Claim(s) 1-7 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated clearly  by Chiara et al. (Journal of Biological Chemistry (2016), 291(51),
26529-26539).
Chiara et al discloses the following compound:


    PNG
    media_image10.png
    282
    423
    media_image10.png
    Greyscale

This is identical with the claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The rejection of Claims 1-8 under 35 U.S .C. 103 as being obvious over the combined teachings of Qui et al. and Yang et al. is  still maintained due to the incomplete modification of the claims  


I. 	 Applicants argue the following issues:


 A.  The Office Action, at page 6, rejects under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Qiu et al. (CN 107445898) and Yang et al, (CN 103588757). Specifically, the Office Action points out "Qui recites compounds wherein R1 is hydrogen, R2 is L2 are methyl or absent, A is absent and ... Yang discloses compound wherein L1 is methylene, L2 and A are absent..." It is the Office Acton's position that in recited formula I, when A is absent, some of those compounds (A absent) are taught in Qiu or Yang. 
By this Amendment, the proviso that A is absent is removed. Clearly, the recited compounds in the amended claims are NOT disclosed in Qiu or Yang. 
For at least these reasons, amended claim 1 and its dependent claims would not have been anticipated by the applied references. Accordingly, reconsideration and withdrawal of the rejections are respectfully requested. 
Claims 1-8 is/are rejected under 35 U.S .C. 103 as being obvious over the combined teachings of Qui and Yang. Applicant respectfully traverses the rejection. 
As set forth above, neither Qui nor Yang teaches or suggests any recited compound. 
Thus, amended claim 1 and its dependent claims would not have been rendered obvious by the applied references. 
 
 
B.	Claims 1-8 are rejected under 35 U.S.C. § 112(b) as being indefinite. See Page 23. More specifically, the Office Action points out that "substituted", "prodrugs", "metabolites" and "deuterated derivatives" in claims 1-8 are indefinite. 
By this Amendment, the related corrections have been made; it is respectfully requested that the claim rejections under 35 U.S.C. § 112(b) be withdrawn. VII. New Claims 
Claim 11 recites formulae IICB, IICC, D and E series, each of which has moieties that are very different from the prior art compounds taught in Qiu and Yang. Therefore, claim 11 and its dependent claims are novel and patentable over the applied references. 

  


Regarding the second argument, the examiner has considered them. However, as in the indicated in the above, the phrase "deuterated derivatives" is still present in the claims; thus, the rejection of Claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is proper at this time Therefore, the application is not persuasive at this time. 


Conclusion
Claims 1-9 , 11 and 13 are rejected. 
Claims 1, 3-6, 10, 12, and 14 are objected. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR V OH whose telephone number is (571)272-0689.  The examiner can normally be reached on 8:00-5:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        3/4/2022